USCA11 Case: 21-11323      Date Filed: 05/03/2022   Page: 1 of 9




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11323
                   Non-Argument Calendar
                   ____________________

DAVID BRYAN CRESPO,
                                             Plaintiff-Appellant,
versus
STATE OF GEORGIA,
ALEX STONE,
District Attorney, Walton County, Alcovy Judicial Circuit,
LAYLA H ZON,
Assistant District Attorney, Walton County, Alcovy Judicial Cir-
cuit,
BRIAN GRANGER,
Assistant District Attorney, Walton County, Alcovy Judicial Cir-
cuit,
JOE CHAPMAN,
USCA11 Case: 21-11323        Date Filed: 05/03/2022    Page: 2 of 9




2                      Opinion of the Court               21-11323

Sheriff, Walton County, et al.,

                                              Defendants-Appellees.


                    ____________________

           Appeal from the United States District Court
               for the Middle District of Georgia
              D.C. Docket No. 3:20-cv-00038-CAR
                    ____________________

Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       David Bryan Crespo, proceeding pro se, appeals the district
court’s grant of the defendants’ motions to dismiss his 42 U.S.C.
§ 1983 complaint bringing claims of false arrest and malicious pros-
ecution. He argues that the defendants maliciously prosecuted him
on a rape charge of which he was found innocent by jury. Because
each of these claims are precluded by the defendants’ absolute or
qualified immunity, and because there was sufficient probable
cause to initiate criminal process against Crespo, we affirm.
                              I.

       In March 2016, Jeri Blakeman and her husband filed a crimi-
nal complaint with the Sheriff’s Office of Walton County, Georgia,
alleging that Crespo had raped her. A year after the Blakemans filed
USCA11 Case: 21-11323         Date Filed: 05/03/2022     Page: 3 of 9




21-11323                Opinion of the Court                         3

their complaint, Crespo was charged with rape and arrested. Cre-
spo then posted bail and was placed under house arrest with an
electronic ankle monitor. He alleges that, while he was under
house arrest, the defendants repeatedly harassed his pregnant girl-
friend and caused her to miscarry their unborn child. The defend-
ants also denied him permission to visit his girlfriend in the hospi-
tal.
       In April 2017, the defendants obtained a grand jury indict-
ment against Crespo. But he alleges that, during the grand jury pro-
cess, the defendants ignored and concealed evidence, including
that Blakeman had a history of making false rape accusations. Cre-
spo was tried for rape in October 2019, and the jury acquitted him.
        Crespo later filed a pro se action under 42 U.S.C. § 1983 for
false arrest and malicious prosecution against the State of Georgia,
the prosecuting attorneys, Walton County, various personnel from
the Sheriff’s Office, Eric Yarbrough (an investigator for the District
Attorney’s office), and the Blakemans. The district court later per-
mitted him to amend his complaint to add claims for feticide under
Georgia law.
      The defendants moved for dismissal, which the district court
granted. It first concluded that Crespo’s false arrest claims were
time-barred, and that they were improper because he was arrested
under a warrant.
     As for the malicious prosecution claims, the court deter-
mined that the State of Georgia and the state officials acting in their
USCA11 Case: 21-11323         Date Filed: 05/03/2022    Page: 4 of 9




4                      Opinion of the Court                 21-11323

official capacities were entitled to sovereign immunity. It also held
that Walton County could not be liable for the actions of the pros-
ecutors or the Sheriff’s Office personnel because they were func-
tioning as state actors. The court then held that the prosecutors had
absolute prosecutorial immunity against claims of malicious pros-
ecution in their individual capacity. And it concluded that Crespo
failed to state a claim of malicious prosecution against the remain-
ing defendants in their individual capacities because none of them
instituted or influenced his prosecution, and because he was pros-
ecuted with probable cause. It likewise held that the Blakemans
could not be sued under Section 1983 because they were private
citizens, not state actors. Finally, the district court dismissed Cre-
spo’s state-law claims without prejudice because it was dismissing
all claims over which it had original jurisdiction. Crespo now ap-
peals.
                               II.

       We review de novo a district court’s grant of a motion to
dismiss, “accepting the complaint’s allegations as true and constru-
ing them in the light most favorable to the plaintiff.” Chaparro v.
Carnival Corp., 693 F.3d 1333, 1335 (11th Cir. 2012). We liberally
construe pro se pleadings and hold them to a less stringent standard
than pleadings drafted by attorneys. Erickson v. Pardus, 551 U.S.
89, 94 (2007).
USCA11 Case: 21-11323         Date Filed: 05/03/2022      Page: 5 of 9




21-11323                Opinion of the Court                          5

                                III.

       On appeal, Crespo argues that the district court erred in dis-
missing his claims for malicious prosecution against the prosecut-
ing attorneys, Yarbrough, and the Sheriff’s Office personnel.
       His initial brief does not challenge the district court’s hold-
ings that his false arrest claims were improper and time-barred, that
the State of Georgia and state officials acting in their official capac-
ities were entitled to Eleventh Amendment sovereign immunity,
that Walton County could not be liable for malicious prosecution
based on the acts or omissions of state actors, that the Blakemans
could not be liable under Section 1983 as private citizens, or that
Crespo’s state-law claims should be dismissed on jurisdictional
grounds. He has therefore abandoned all those issues. See Timson
v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008) (“[I]ssues not briefed
on appeal by a pro se litigant are deemed abandoned.”); Sapuppo
v. Allstate Floridian Ins. Co., 739 F.3d 678, 681-83 (11th Cir. 2014)
(holding that a party abandons a claim or issue by failing to raise it
“plainly and prominently” in his initial brief). We accordingly limit
our discussion to Crespo’s malicious prosecution claims against the
prosecutors, Yarbrough, and the Sheriff’s Office personnel in their
individual capacities.
       We first address Crespo’s malicious prosecution claims
against the prosecutors—Zon, Fletcher, Stone, and Granger. Cre-
spo argues that these individuals were not entitled to prosecutorial
immunity because they lied and presented fabricated evidence
USCA11 Case: 21-11323         Date Filed: 05/03/2022    Page: 6 of 9




6                      Opinion of the Court                 21-11323

before the grand jury and the trial court. But those allegations, even
if true, do not overcome the prosecutors’ immunity. “A prosecutor
enjoys absolute immunity from allegations stemming from the
prosecutor’s function as advocate.” Hart v. Hodges, 587 F.3d 1288,
1295 (11th Cir. 2009) (quoting Jones v. Cannon, 174 F.3d 1271, 1281
(11th Cir. 1999)). That function includes seeking an indictment and
presenting the government’s case. Imbler v. Pachtman, 424 U.S.
409, 430–31 (1976)); Malley v. Briggs, 475 U.S. 335, 343 (1986). And
when acting in such a capacity, prosecutors are immune even for
presenting false testimony and suppressing evidence. Imbler, 424
U.S. at 416, 430; Rowe v. City of Fort Lauderdale, 279 F.3d 1271,
1279–80 (11th Cir. 2002). Because Crespo alleges only that the pros-
ecutors engaged in such misconduct in their capacities as advo-
cates, the district court correctly held that they are entitled to ab-
solute immunity.
        We next consider Crespo’s malicious prosecution claims
against Yarbrough and certain officers from the Sheriff’s Office. It
is undisputed that all these individuals were law enforcement offic-
ers acting within their discretionary authority. So they are each en-
titled to qualified immunity unless Crespo shows that (1) they vio-
lated a federal statutory or constitutional right, and (2) the unlaw-
fulness of their conduct was clearly established at the time of the
alleged violation. Paez v. Mulvey, 915 F.3d 1276, 1284 (11th Cir.
2019).
       Crespo’s malicious prosecution claims fail to meet the first
of these requirements. “A claim of malicious prosecution under the
USCA11 Case: 21-11323         Date Filed: 05/03/2022     Page: 7 of 9




21-11323                Opinion of the Court                         7

Fourth Amendment is only ‘shorthand’ for a claim of deprivation
of liberty pursuant to legal process, so the validity of these claims
depends on whether the seizure was justified . . . .” Laskar v. Hurd,
972 F.3d 1278, 1292 (11th Cir. 2020). Accordingly, the plaintiff must
prove, among other things, that the defendants “instituted criminal
process against him ‘with malice and without probable cause.’” Id.
at 1284 (quoting Paez, 915 F.3d at 1285). Where an arrest warrant
is concerned, the plaintiff must “must establish either ‘that the of-
ficer who applied for the warrant should have known that his ap-
plication failed to establish probable cause’ or ‘that an official, in-
cluding an individual who did not apply for the warrant, intention-
ally or recklessly made misstatements or omissions necessary to
support the warrant.’” Id. at 1296 (quoting Williams v. Aguirre, 965
F.3d 1147, 1165 (11th Cir. 2020)).
        “Probable cause ‘is not a high bar.’” Paez, 915 F.3d at 1286
(quoting District of Columbia v. Wesby, 138 S. Ct. 577, 586 (2018)).
It “requires only a probability or substantial chance”—not “con-
vincing proof”—of criminal activity. Id. (quoting Wesby, 138 S. Ct.
at 586; Manners v. Cannella, 891 F.3d 959, 968 (11th Cir. 2018)). To
establish probable cause, an officer need not “sift through conflict-
ing evidence or resolve issues of credibility, so long as the totality
of the circumstances present a sufficient basis for believing that an
offense has been committed.” Id. at 1286 (quoting Dahl v. Holley,
312 F.3d 1228, 1234 (11th Cir. 2002), abrogated on other grounds
by Lozman v. City of Riviera Beach, 138 S. Ct. 1945 (2018)). “Gen-
erally, an officer is entitled to rely on a victim’s criminal complaint
USCA11 Case: 21-11323        Date Filed: 05/03/2022    Page: 8 of 9




8                      Opinion of the Court               21-11323

as support for probable cause.” Rankin v. Evans, 133 F.3d 1425,
1441 (11th Cir. 1998).
       Crespo has failed to adequately allege that Yarbrough or any
of the Sheriff’s Office defendants maliciously prosecuted him. As
an initial matter, he does not specify which of these defendants in-
stituted or continued criminal process against him. But in any
event, the seizure and later indictment were apparently based in
part on a criminal complaint by Jeri Blakeman stating that Crespo
had raped her. This criminal complaint established probable cause,
which is fatal to Crespo’s malicious prosecution claims. See Laskar,
972 F.3d at 1284; Rankin, 133 F.3d at 1441.
       Still, Crespo alleges that Blakeman had a history of making
false rape accusations. And he alleges that “the Defendants” ig-
nored and concealed this fact before charges were filed. But even if
Blakeman’s alleged history of false accusations had been disclosed
to the judge issuing the warrant and later to the grand jury, it
would not have negated a finding of probable cause. The officers
did not need to present “convincing proof” of Crespo’s guilt, and
the criminal complaint raised a sufficiently “substantial chance” of
criminal activity to support probable cause. See Paez, 915 F.3d at
1286. And in initiating criminal process, the officers were not re-
quired to “sift through conflicting evidence” to determine Blake-
man’s credibility. See Dahl, 312 F.3d at 1234. Because probable
cause existed, Crespo has failed to allege that he was maliciously
prosecuted in violation of his Fourth Amendment rights. See Las-
kar, 972 F.3d at 1284. The defendant officers are therefore entitled
USCA11 Case: 21-11323        Date Filed: 05/03/2022    Page: 9 of 9




21-11323               Opinion of the Court                       9

to qualified immunity, and the district court correctly granted dis-
missal.
                              IV.

      AFFIRMED.